          Case 2:19-cv-00976-GMN-NJK Document 27 Filed 05/11/20 Page 1 of 2



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3
   PATRICK A. ROSE
 4 Assistant United States Attorney
   Nevada Bar No. 5109
 5 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 6 (702) 388-6336
   Patrick Rose@usdoj.gov
 7
   Attorneys for Federal Defendant
 8

 9
10                          UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
11

12

13   Faith Brown, an individual,                    Case No: 2:19-cv-00976-GMN-NJK

14         Plaintiff,

15         v.                                       Stipulation and Order of Dismissal
                                                    with Prejudice
16   Robert L. Wilkie, Secretary of Veterans
     Affairs,
17
           Defendant.
18

19

20         IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Faith

21 Brown and Federal Defendant Robert L. Wilkie, Secretary of Veterans Affairs, that the

22

23

24

25

26

27

28
           Case 2:19-cv-00976-GMN-NJK Document 27 Filed 05/11/20 Page 2 of 2



 1   above-entitled case shall be dismissed with prejudice, and each party will bear its own costs
 2   and attorney’s fees.
 3           Respectfully submitted this 11th day of May 2020.
 4

 5    GUINNESS LAW FIRM                                NICHOLAS A. TRUTANICH
                                                       United States Attorney
 6
      /s/ Guinness Ohazuruike_________
 7    GUINNESS OHAZURUIKE                              /s/ Patrick Rose_____
      6845 W. Charleston Boulevard, #A                 PATRICK A. ROSE
 8    Las Vegas, Nevada 89117                          Assistant United States Attorney
 9    Attorney for Plaintiff                           Attorneys for the United States
10

11                                              IT IS SO ORDERED.
12
                                                Dated this ____
                                                           11 day of May, 2020.
13

14
                                                ________________________________
15                                              Gloria M. Navarro, District Judge
                                                UNITED STATES DISTRICT COURT
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
